NOT RECOM M ENDED FOR FULL-TEX T PUBLICA TION
                                       Fi le N ame: 05a002 0n.06
                                        Fi led: January 6, 20 05

                                                     No. 0 3 -3 7 2 4

                                       UN ITED ST A TES COURT OF A PPEA LS
                                             FOR THE SIX TH CIRCUIT



KAREN STANLEY, and                                      )
PAUL STANLEY,                                           )
                                                        )
                  Plaint if f s-A pp ellant s,          )
                                                        )
         v.                                             )       ON A PPEA L FRO M THE UNIT ED
                                                        )       STATES DISTRICT COURT FOR THE
CITY OF NORTON, LA NCE KIM M ELL,                       )       NO RTHERN DISTRICT OF OHIO
BRIAN PETERM A N, M A TTHEW                             )
HA RTNETT , D ENNIS CUM M INGS,                         )
RA LPH DOLENCE, DOLENCE                                 )
ELECTRIC TECHNICA L                                     )
CO NSU LT A NTS, IN C. , A UTO OW NER’ S                )
INSURA NCE COM PANY , EFI                               )
ENGIN EERING A ND FIRE                                  )
IN V EST IGA TIONS, an d KERRY W .                      )
A UTIO.                                                 )
                                                        )
                  Def end ant s-A pp ellees             )__________________________________________



         BEFORE: BOGGS and DA UGHT REY, Circ uit J ud ges, and W isem an 1 , D ist ric t J ud ge.

         PER CURIAM . Plaint if f s-Ap pellant s bring t his appeal fro m an order of t he Dist rict Court

granting a Mot ion to Dismiss, Rule 12 (b)(6), as to some Defendants, and the grant of a M otion for

J udgm ent on th e Pl ead in g s, Ru le 1 2 (c ), as to other D efendants. For the reasons that fol low , w e

A FFIRM .

                                           TH E PARTIES AN D T HE CLAIM S

         On August 1 4, 20 02 , Karen and Paul Stanley, (“ A ppellants” ), filed a Complaint in the

Unit ed St at e s D is tri c t Co u rt f o r th e No rthern D istri ct of Ohi o agai nst the C ity of N orton; Lance




         1
          Th e Ho n. Th om as A . W isem an, J r. , Sen ior U nit ed St at es Dist ric t J ud ge f or t he M idd le
District of Tennessee, sitting by designation.

                                                            1
Kim m ell, Sp ecial A gen t w it h t he A TF; Brian Pet erm an, Inv est igat or w it h t he St at e Fire M arshal’ s

A rson Bureau; M at t hew Harn et t , In v est igat or w it h t he St at e Fire M arshal’ s A rson Bureau; Den nis

Cummings, Investigator w ith the State Fire Marshal’ s Arson Bureau; Ralph Dolence, employee of

Dolenc e Elec tric T ec h n ic al C on su lta n ts , Inc.; D ol ence El ectric Technical C onsultants, Inc.,

(“ Dolenc e Elect ric” ); A ut o Ow ner’ s Insurance Com pany , (“ A OI” ); EFI Engin eering and Fire

Inv est igat ions, (“ EFI” ); and K erry A ut io, f ire in v est igat or f or EFI.

              A ppellant s’ Secon d A m ended Com plaint alleged nin e claims f or relief , of w hich f our w ere

federal claims: 1) violation of t heir Fourth A mendment right to be free from illegal search and

seizure; 2) civil rights conspiracy; 3 ) malicious prosecut ion (derived from t he Fourth A mendment’ s

gu arant ee again st illegal searc h an d seizur e); an d 4 ) a Bivens claim 2 . T he D ist ric t Cou rt ex erc ised

jur is dic t ion o v er th e rem a in in g fiv e c lai ms of rel ief t hrough supplemental j urisdi ction.

              A OI, Peterman, Harnett, Cummings, EFI, and Aut io filed Rule 12 (c) M otions for Judgment

on t he Pleading s. K im m ell, D olen ce, Do lenc e Elect ric, an d Cit y of No rt on f iled Rule 1 2 (b)(6 )

M ot ions t o D is m is s.

                                                       RELEV AN T FACTS

              On September 29 , 20 00 , at 2 :5 7 a.m. , A ppellants’ neighbor telephoned the City of Norton

Fire Depart m ent t o rep ort t hat A pp ellant s’ residen ce at 5 2 3 1 Ham et ow n Road , N ort on , O hio w as

on f ire. A t app rox im at ely 4 :0 0 a.m ., Inv est igat or Brian Pet erm an o f t he Oh io St at e Fire M arshal’ s

A rson Bureau received a phone call alerting him of t he fire at A ppellants’ residence and requesting

his off ice’ s assistance in determining the origin of the fire. Upon arrival at t he residence and

c ont ain m en t of t he f ire, Pet erm an ent ered t he hom e an d locat ed t he dead bo dy of 1 3 -m ont h-old Bo

St anley , t he in f ant son of A pp ellant s. Pet erm an, ant icip at ing t he n eed f or m ore h elp an d ex pert ise,

no t if ied A TF Spec ial A gen t Lanc e Kim m ell and Den nis Cu m m ing s (w ho w as asked t o b ring K-9 un it s

w it h h im ) and M at t hew Hart net t of t he Oh io St at e Fire M arshal’ s A rson Bureau. A t a lat er dat e,



              2
                  Biv en s v . S ix U n k n ow n N am e d A gents of the Federal Bureau of N arcoti cs, 4 0 3 U.S. 3 8 8
(1 9 7 1 ).

                                                                 2
Special A gent Kimm ell called Ralph Dolenc e of Dolenc e Elect ric t o aid in t he inv estigat ion. Kerry

A ut io also inv est igat ed t he f ire f or his em ploy er, EFI, an agent of A pp ellan t s’ insurer, A OI.

          A ppellants voluntarily submitt ed to interview s w ith City of Norton police off icers at the

scen e w here t hey relay ed sim ilar st ories rec ou nt ing t he f ollo w ing ev ent s: 1 ) A pp ellant s aw ok e t o

the sound of crackling over the baby monitor; 2) Paul Stanley rushed to t he infant’ s room and

attempt ed at least four rescues but w as unable to complete any such att empt due to f lames and

smoke; 3) w hile Paul Stanley w as attempt ing rescue, Karen Stanley att empted to call 91 1 f rom

t heir b edro om , b ut w as un able t o see t he b ut t on s on t he p ho ne d ue t o sm ok e in t he h ou se,

eventually causing her to drop the phone and exit t he house; 4) at some point during his rescue

attempt s, Paul Stanley threw a propane tank, in the open position, through the w indow of his son’ s

bed roo m ; 5 ) Paul St anley m ov ed h is t w o t ruc ks aw ay f rom t he h om e and w ent t o t he n eigh bo rs t o

call 9 1 1 (f irst M r. St anley claim ed h e m ov ed t he t ruc ks p rior t o t elling his n eigh bo rs t o c all 9 1 1 ,

then he changed his story to say that he moved the trucks aft er the call but before the arrival of

the Norton City Fire Departm ent). Af ter these voluntary interview s, Appellants consented to a

search of t he house pursuant to a signed consent form and also signed w ritt en statement s

c onf irm ing w h at t h ey s tate d in th e in te rvi ew .

          In ad d iti o n to th e in fo rm ati o n A p pell ants provided, the fol low i ng facts are al so undi sput ed.

The neighbors claim they rushed to the Appellants’ hom e aft er calling 91 1 and off ered to go inside

t he h ou se t o lo ok f or t he in f ant son , b ut A pp ellant s t old t hem no t t o g o in . W hen t he N ort on Cit y

Fire Departm ent arrived and asked w here the infant son w as located, t he only answ er Appellants

gav e w as “ in t he h ou se,” on ly lat er t elling t hem w here in t he h ou se. T he f ire orig inat ed in t hree

plac es, an d d isplay ed b urn pat t erns c on sist ent w it h t he u se of a f lam m able liq uid (w hic h w as

cont rary to A ppellants’ claim that t he fire originated below Bo’ s room and spread to the rest of t he

home). The K-9 units on the scene detected the presence of a flammable liquid on some sect ions

of t he home (upon taking samples, the investigators discovered that t urpentine w as present). Paul

St a nley w as w earin g w h it e pan t s t h at h ad no sig ns o f so ot o r b urn m ark s, n or d id Karen St a nley ’ s


                                                              3
clo t hes (w hic h seem s st rang e in lig ht of t he A pp ellant ’ s claim s t hat t hey at t em pt ed t o resc ue t heir

son ). Cit y of No rt on Fire Depart m ent and Polic e Dep art m ent of f icer s t oo k n ot e t hat Paul St anley

w as calm and Karen S t anley w as cry ing a bit w hen t hey arriv ed o n t he sc ene. A pp ellant s did

ex press so m e co nc ern f or t heir p et s insid e t he h om e. D urin g t heir in v est igat ion of t he resid enc e,

inv est igat ors n ot iced t hat t he b edro om ph on e w as in it s cr adle, no t on t he f loo r as Karen St anley

had c laim ed.

          A pp ellant s allege t hat all inv est igat iv e def end ant s issued repo rt s t hat w ere co m plet ed

w antonly, recklessly, and negligently. Each report c oncluded that t he fire w as the result of arson,

thus making the death of t he infant a homicide. A ppellants allege that M r. Dolence provided the

prosecutor’s off ice w ith information indicating that t he fire w as incendiary in nature. A ppellants

furt her allege that on February 2 , 20 01 , Detective Fields of t he City of Norton Police Departm ent

and un kn ow n inv estigat ors m et w it h Sum m it Coun t y Prosecut ors, f ollow ing w hich A ppellant s w ere

eac h c har ged w i th ag g rav a ted arso n an d aggravated murder.

          On February 5 , 20 01 , A ppellants w ere taken into custody and confined for a period of 7 8

day s, at w hic h p oin t t hey w ere released o n b ail. On February 1 4 , 2 0 0 1 , an ind ict m ent w as

returned b y t he grand jury c harging A ppellants w ith aggravat ed mu rder w ith aggravat ed arson. On

December 24 , 20 01 , M r. Peterman received a report explaining that naturally occurring turpentine

w ou ld b e f ou nd in w oo d t hat is t he sam e ch em ically as m an-m ade t urp ent ine, and t hat t his w as a

w idely kn ow n f act . In J anu ary 2 0 0 2 , A pp ellant s’ ex pert co nc lud ed t hat t he f ire w as cau sed b y an

elec t r ic al m a lfu n c ti o n , as ev i den c ed b y faul ty w i ri ng and oversi zed fuses. On February 4, 20 02 ,

t he p rosec ut ion dism issed t he in dic t m ent s again st A pp ellant s.

                                                  ST AND ARD OF REV IEW

          Th is co urt rev iew s a dist ric t co urt ’ s gran t of Dism issal f or Failure t o St at e a Claim un der

Rule 1 2 (b)(6 ) and gran t of J ud gm ent on t he Pleading s un der Rule 1 2 (c) d e n ov o. Zigler v. IBP Hog

M ark et , 2 4 9 F.3 d 5 0 9 , 5 1 1 -1 2 (6 th C ir. 20 01 ).

          A mot ion for judgment on t he pleadings requires the court t o " construe the complaint in the


                                                                 4
ligh t m ost f av orab le t o t he p laint if f , ac cep t all of t he c om plain t ’ s f act ual alleg at ion s as t rue, t hen

det erm ine w het her t he p laint if f un do ub t edly can pro v e no set of f act s in su pp ort of his c laim t hat

w ould ent it le h im t o rel ief." id. " The court’ s inquiry is limited to w hether the challenged pleadings

s et f ort h alleg ati o n s su ffi c ien t to m ak e out the el ements of a ri ght to rel ief." Branch Int’ l S ervs. ,

Inc. v. Budde, 8 9 0 F.Sup p. 6 5 9 , 6 6 1 -6 2 , af f ’ d, 8 9 F.3 d 8 3 2 (6 th Cir. 1 9 9 6 ).

          A m ot ion t o dism iss for f ailure to st at e a claim requires t he co urt t o ev aluate w het her a

plaint if f ' s c o m p lai nt s ets fo rth al leg ati o n s suffi cient to m ake out the el ements of a cause of act ion.

W ind sor v . T he T enn essean, 7 1 9 F.2 d 1 5 5 , 1 5 8 (6 th Cir. 1 9 8 3 ). T he c om plain t m ust be c on st rued

in t heir light m o s t fa v o rab le to th e n on movi ng party and its al legati ons taken as true. See Sc heu er

v . Rho des, 41 6 U.S. 2 32 (197 4). A s a general rule, matt ers outside the pleadings cannot be

co nsidered in det erminin g a m ot ion t o dism iss unless t he m ot ion is co nv erted t o on e fo r sum m ary

judgm ent . W ei ner, D .M.P. v . K lai s & C o., Inc., 1 0 8 F.3 d 8 6 , 8 8 (6 th Cir. 19 97 ). How ever, the

Six t h Circ uit co nsid ers do cu m ent s at t ach ed t o a m ot ion t o d ism iss as part of t he p leadin gs, if t hey

ar e r ef err ed to in th e c o mp lai nt a n d are central to the clai m. id. at 8 9.

                                                           ANA LYSIS

          A ll § 1 9 8 3 v i ol ati o n s d ep en d o n the pl ai nti ff' s abil ity t o plead and prove that a defendant : 1)

acting under the color of state law 2) deprived a plaintiff of a right secured by the Constitut ion or

law of t he U ni ted Sta te s. Paul v . D av is, 42 4 U .S . 693 , 69 6-97 (19 76 ).

          Qu alif ied im m un it y , h ow ev er, p rot ect s go v ernm ent of f icials, sued in t heir p erson al

cap acit ies f or p erf orm ing disc ret ion ary f un ct ion s, f rom lit igat ion and liabilit y . T o d ef eat qu alif ied

immunity , the plaintiff must show : 1) that a constitut ional right w as violated; and 2) that t he right

w as clearly established (w hether a reasonable off icer w ould have had fair w arning that the acts the

def endant perfo rme d w ere u n law fu l ). Jackson v. Leighton, 1 6 8 F.3 d 9 0 3 , 9 0 9 (6 th C ir. 19 99 ).

W hile q ualif ied im m un it y is an af f irm at iv e def ense t o b e assert ed b y t he d ef end ant , t he u lt im at e

bu rden of pro of is on t he p laint if f t o d em on st rat e t hat t he d ef end ant is no t ent it led t o q ualif ied

im m unit y . Gardenhire v. Sc hub ert , 2 0 5 F.3 d 3 0 3 , 3 1 0 -1 1 (6 th Cir. 2 0 0 0 ).


                                                                 5
           Th e co urt app lies a t hree-p art t est in d et erm inin g w het her an of f icial is en t it led t o q ualif ied

immunity . First, plaintiff must plead a violation of a constitut ionally protected right; second,

p lain t if f m u s t p lead t h at t h e rig ht w as so c learly est a blish ed t h at a reaso nab le o f f ic ial w o uld hav e

kn ow n t hat his behavio r violat ed a right ; and t hird, plaint if f m ust allege suf f icient f act s and supp ort

suc h alleg at ion s by suf f icien t ev iden ce t o in dic at e t hat w hat t he o f f icial alleg edly did w as

objec t iv ely un reas on ab le in li gh t o f c l early establi shed ri ghts. Higgason v. Stephens, 2 8 8 F. 3 d 8 6 8 ,

8 7 6 (6 th Cir . 2 0 0 2 )

                                                A ll Gov ernm ent al A pp ellees

           Here, t he A pp ellant s hav e no t spec if ically alleged a vio lat ion of t he c on st it ut ion ally

pro t ect ed rig ht by any of t he A pp ellees. W hile A pp ellant s claim t hat each of t he Go v ernm ent al

A ppellees violated Appellants’ Fourth A mendment right to be free from illegal seizure, they do not

desc ribe an y pro of of t his. 3 In addition, this Court has clearly stated that no claim of m alicious

pro secu t ion can surv iv e in t he p resenc e of pro bab le cau se. T his is t rue reg ardless o f f alse

st at em ent s of go v ernm ent al of f icer s. Darrah v. City of Oak Park, 2 5 5 F.3 d 3 0 1 , 3 1 2 (6t h Cir.

2 0 0 1 ). 4 In t his c ase, p rob able c ause h as per se been established by grand jury indict ment of



           3
           Non e o f th e Go v ernme n tal Ap pell ees sei zed (arrested and confi ned) the A ppel lants.
A ppellants’ claim here rests upon the notion that A ppellees violated Appellants’ Fourth A mendment
rights by w antonly, recklessly, and negligently concluding that the fire w as the result of arson (the
only factual allegations used to support t his claim are that A ppellees failed to tell the prosecution
t hat t urpent ine can be n at urally oc cu rring in w ood and t hat A ppellees failed t o c onv ey ex cu lpat ory
evidence about the electrical system in the house). A ppellants do not allege that any of the
Governmental Appellees made or influenced the prosecution' s decision to file charges. The
absen ce o f any allegat ion s t hat A pp ellees cau sed t he illeg al seizure is f at al t o A pp ellant s’ claim .

           4
             There is some Sixt h Circuit precedent holding that w ithholding exculpatory evidence can be
grounds f or a n ew trial . See Sut kiew icz v . M on roe Ct y . Sh erif f , 1 1 0 F.3 d 3 5 2 (6 th C ir. 19 97 ).
Th ere is also p rec eden t t hat , “ an o f f icer can no t rely on a jud icial d et erm inat ion of pro bab le cau se if
that of ficer know ingly m akes false statements and omissions to t he judge such that but for the
f als it ies t he ju d g e w o u ld n o t h av e is su ed the w arrant.” A hlers v . Sc heb il, 1 8 8 F.3 d 3 6 5 , 3 7 3 (6 th
Cir. 19 96 ). But t hose are very diff erent situations than the court f aces here. Here, Appellants do
no t seek t o su pp ress ev iden ce; rat her A pp ellant s seek t o o v ert urn a gran d ju ry f ind ing of pro bab le
cau se based on an ad m it t edly legal searc h b ecau se t he g rand jury w as no t giv en ev iden ce t hat m ay
or m ay not h a v e b een ex c u lp ato ry . In additi on, A hlers inc lud es a “ bu t f or” elem ent in it s
examination; “ but f or” the falsity or omission, probable cause w ould not be found. A ppellants do
not allege t h i s “ b u t fo r” req u ireme n t h er e, nor does thi s court t hink it i s a supportable al legati o n.

                                                                 6
A ppellants. In Higgason, this court stat ed that it is long sett led that t he finding of an indictment ,

fair upon its face, by a properly constituted grand jury, conclusively determines the existence of

pro bab le cau se. 2 8 8 F.3 d at 8 7 7 (cit at ion s om it t ed). Th us, t here w as pro bab le cau se f or arrest

and no ac t io n fo r fa ls e arres t o r ma li c io us prosecuti on w i ll l ie here.

                                     Th e Gov ernm ent al Def end ant s, In div idu ally

         St at e Fire M arshals Pet erm an, Hart net t , an d Cu m m ing s, an d Sp ecial A gen t Kim m ell are sued

in their individual capacities. Having determined that t hey are entitled to qualified immunity , the

claim s of un law f ul searc h, un law f ul seizur e, an d m alicio us p rosec ut ion , as w ell as t he Bivens claim

again st Spec ial A gen t Kim m ell, m ust f ail.

                                                  Civi l Ri ghts Conspiracy

         A pp ellant s allege t hat all A pp ellees co nsp ired in v iolat ion of § 1 9 8 3 t o ab ridg e A pp ellant s’

Fourt h A m end m ent Right s. A gain , t his c laim f ails as no ne o f t he Go v ernm ent al Def end ant s v iolat ed

A pp ellant s’ Fourt h A m end m ent righ t s. In add it ion , ev en h ad a Four t h A m end m ent v iolat ion been

properly pled and could possibly be found, A ppellants did not plead w ith the conspiracy w ith the

degree of s pec i fic i ty as req u ired in th is Circui t. S ee Guti errez v. Lynch, 8 2 6 F.2 d 1 5 3 4 , 1 5 3 8 (6 th

Cir. 19 87 ). Appellants’ conclusory claims in the complaint are not enough to w ithstand a judgment

on t he p leadin gs. See id.

                                                    The City of Norton

         A ppellants att empt t o hold liable the City of Norton under the theory of respondeat superior

for t he act ions of t he State Fire Marshals Off ice employees. How ever, a municipality cannot be

held liable under respondeat superior. See Board of C ounty C omm’ rs of Bryan County, Okla. v.



           In the unpublished opinion of Bako s v . Cit y of Olm st ed Falls, t his Co urt held t hat regard less
of : 1 ) animu s of t he inv estigat ors t ow ard plaint if f s; 2 ) bad inv estigat ive t echn iques; 3 ) invest igat ors
ignoring relevant f acts; 4) investigators grossly m ishandling physical evidence; 5) intervention by
the M ayor to ensure prosecut ion; and 6) w ithholding exculpatory evidence, the grand jury f inding of
probable cause w as conclusive and granted qualified immunity to t he defendants. 73 Fed. Appx.
1 5 2 , 1 5 7 (6 th Cir. 20 03 ). All of t he above cited fact ors w ere merely deficiencies in the
inv est igat ion an d n ot e v id en c e o f i rreg ulariti es i n the grand jury proceedings. id.



                                                                7
Brow n, 52 0 U.S. 3 97 , 40 3 (19 97 ). To prevail on a claim of city liability under § 19 83 , A ppellants

must establish: 1) deprivation of a Constitut ional right; 2 ) that the city had a policy or custom; and

3) t hat t he c ity w as th e m o v in g fo rc e b ehind the consti tuti onal vi ol ati on. M on ell v. Dep ’ t of Soc ial

Sv cs. , 43 6 U .S . 6 5 8 , 6 9 0 n .5 5 (1 9 7 8 ). N one of these are pled here.

         Th e on ly m un icip al po licy or c ust om ref erred t o is t he Cit y of No rt on ’ s alleged f ailure t o

t rain an d su perv ise it s agen t s. A f ailure t o t rain m ay be a § 1 9 8 3 v iolat ion on ly if it am ou nt s t o

deliber at e in d iff eren c e to ris k o f c o n sti tu ti onal i nj ury. See Cant on v . Cit y of Harris, 4 8 9 U.S. 3 7 8,

3 8 8 -8 9 (19 8 9 ). A ppellant s do no t plead any o f t his. In addit ion, non e of t he A ppellees are

em ploy ees o f th e Ci ty o f N o rto n , w h ic h is al so fatal to the clai m.

                                                         Conclusion

         Th e Dist ric t Cou rt ’ s J ud gm ent is A FFIRM ED as t o all c laim s and all Def end ant s.




                                                               8